     Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 1 of 19




 1                                                                                              NA

 2    WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     Rodney Woodville,                               No. CV 21-00021-PHX-DGC (DMF)
10                          Plaintiff,
11     v.                                              ORDER
12
       ASDD Documents Destruction,
13
                            Defendant.
14
15           Plaintiff Rodney Woodville, who is confined in the Arizona State Hospital, has filed
16    a pro se document entitled “Petition for Emergency Injunction” (Doc. 1). The Court will
17    dismiss this action without prejudice.
18    I.     Petition for Emergency Injunction
19           In his Petition, Plaintiff alleges that “hospital employees” intentionally disposed of
20    “[d]ocuments containing potential evidence of health care violations and other criminal
21    activity.”1 Plaintiff asks the Court to “issue an injunction order that the aforementioned
22    receptacle be seized and held by the Court until federal investigators can be apprised of the
23
24
25           1
                Plaintiff cites 18 U.S.C. § 1518 as the basis for his claim. Section 1518 provides
26    a criminal penalty for any person who “willfully prevents, obstructs, misleads, delays or
      attempts to prevent, obstruct, mislead, or delay the communication of information or
27    records relating to a violation of a Federal health care offense to a criminal investigator.”
      See 18 U.S.C. § 1518(a). Section 1518 does not provide a basis for civil liability. See
28    Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (finding statutes that provide for
      punishment by fine or imprisonment do not create private rights of action, give rise to civil
      liability, or provide a basis for lawsuits pursuant to the Civil Rights Act)
     Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 2 of 19




 1    situation and secure the contents of the receptacle.” Plaintiff states the contents of the
 2    receptacle will be shredded by Defendant.
 3    II.    Legal Standard
 4           The standards for a preliminary injunction and a temporary restraining order are
 5    substantially the same. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240
 6    F.3d 832, 839 n.7 (9th Cir. 2001). “A preliminary injunction is ‘an extraordinary and
 7    drastic remedy, one that should not be granted unless the movant, by a clear showing,
 8    carries the burden of persuasion.’” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012)
 9    (quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam); see also Winter v.
10    Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary
11    injunction is an extraordinary remedy never awarded as of right”). A plaintiff seeking a
12    preliminary injunction must show that (1) he is likely to succeed on the merits, (2) he is
13    likely to suffer irreparable harm without an injunction, (3) the balance of equities tips in
14    his favor, and (4) an injunction is in the public interest. Winter, 555 U.S. at 20. “But if a
15    plaintiff can only show that there are ‘serious questions going to the merits’—a lesser
16    showing than likelihood of success on the merits—then a preliminary injunction may still
17    issue if the ‘balance of hardships tips sharply in the plaintiff’s favor,’ and the other two
18    Winter factors are satisfied.” Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291
19    (9th Cir. 2013) (quoting Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th
20    Cir. 2011)). Under this serious questions variant of the Winter test, “[t]he elements . . .
21    must be balanced, so that a stronger showing of one element may offset a weaker showing
22    of another.” Lopez, 680 F.3d at 1072. Regardless of which standard applies, the movant
23    “has the burden of proof on each element of the test.” See Envtl. Council of Sacramento v.
24    Slater, 184 F. Supp. 2d 1016, 1027 (E.D. Cal. 2000).
25           Motions for injunctive relief are not independent actions but, rather, a means to seek
26    extraordinary relief in an ongoing action that has been initiated by filing a complaint or
27    other proper petition that alleges jurisdictional facts. Indeed, Rule 65 of the Federal Rules
28    of Civil Procedure, which provides for the granting of preliminary injunctions and



                                                  -2-
     Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 3 of 19




 1    temporary restraining orders, “was designed solely as a procedural tool to expedite the
 2    action and accommodate the court and the litigants” and “does not confer either subject
 3    matter or personal jurisdiction on the court.” Citizens Concerned for the Separation of
 4    Church and State v. City and County of Denver, 628 F.2d 1289, 1299 (10th Cir. 1980).
 5    Before seeking injunctive relief, Plaintiff must first have a Complaint pending before the
 6    Court. See Stewart v. United States Immigration & Naturalization Serv., 762 F.2d 193,
 7    198 (2d Cir. 1985) (“Only after an action has been commenced can preliminary injunctive
 8    relief be obtained.”); see also Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (per
 9    curiam) (a party seeking injunctive relief must establish a relationship between the claimed
10    injury and the conduct asserted in the complaint).
11    III.    Discussion
12            Because Plaintiff has not filed a Complaint, his Petition for Emergency Injunction
13    is not properly before the Court. Even if Plaintiff’s Petition had been properly presented,
14    he has not shown that he is entitled to injunctive relief under the standard set forth above.
15            First, Plaintiff’s allegations are too vague to conclude that he is likely to succeed on
16    any constitutional claims. Second, Plaintiff has failed to show that he is likely to suffer
17    irreparable harm in the absence of a temporary restraining order. Although Plaintiff states
18    “the healthcare violations that [he] intends to report appear to pose an imminent risk to the
19    welfare of patients at the Arizona State Hospital, he does not allege any facts to suggest
20    that this fear is well-grounded. Even assuming the documents will be permanently
21    disposed of, Plaintiff has not cited any factual support for his conclusion that he personally
22    would be endangered if the contents of the receptacle are shredded. Accordingly, the Court
23    will deny the Petition for Emergency Injunction and direct the Clerk of Court to close this
24    case.
25            Plaintiff is not precluded from filing a motion for an injunction or a temporary
26    restraining order in a new case, so long as he first files a civil rights complaint on a court-
27    approved form and either pays the filing and administrative fees or files a complete
28    Application to Proceed In District Court Without Prepaying Fees or Costs. The Court will



                                                    -3-
     Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 4 of 19




 1    direct the Clerk of Court to provide Plaintiff with the court-approved forms for filing a civil
 2    rights Complaint and an Application to Proceed In District Court Without Prepaying Fees
 3    or Costs.
 4           IT IS ORDERED:
 5           (1)    Plaintiff’s Petition for Emergency Injunction (Doc. 1) is denied without
 6    prejudice. The Clerk of Court must close this action.
 7           (2)    The Clerk of Court must send Plaintiff the court-approved form for filing a
 8    civil rights complaint and the court-approved form for filing an Application to Proceed In
 9    District Court Without Prepaying Fees or Costs.
10           Dated this 14th day of January, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -4-
        Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 5 of 19




                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence,
you should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered
the judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4 provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized paper.
You must identify which part of the complaint is being continued and number all pages. If you do
not fill out the form properly, you will be asked to submit additional or corrected information,
which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of
a material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $402.00 ($350.00 filing
fee plus $52.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court
if you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the Tucson
Division. Mail the original and one copy of the complaint with the $402 filing and
administrative fees or the application to proceed in forma pauperis to:

                                                 1
Revised 12/1/20
      Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 6 of 19




       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department
of Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the court-
approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has
filed an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a
motion for leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In
addition, an amended complaint may not incorporate by reference any part of your prior complaint.
LRCiv 15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.
10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.
11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff
of any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 7 of 19




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it “1-
       A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.
       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.
       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
       You must identify any other lawsuit you have filed in either state or federal court while
you were a prisoner. Print all of the requested information about each lawsuit in the spaces
provided. If you have filed more than three lawsuits, you must provide the necessary information
about each additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the
bottom of the page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                3
      Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 8 of 19




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 9 of 19




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF ARIZONA

 _________________________________________ ,
 (Full Name of Plaintiff)
                                                                                )
                                 Plaintiff,
 v.                                                                                 CASE NO. __________________________________
                                                                                                (To be supplied by the Clerk)
 (1) _______________________________________ ,
 (Full Name of Defendant)
                                                                                         CIVIL RIGHTS COMPLAINT
 (2) _______________________________________ ,                                                BY A PRISONER

 (3) _______________________________________ ,
                                                                                     G Original Complaint
 (4) _______________________________________ ,                                       G First Amended Complaint
                                                                                     G Second Amended Complaint
                                 Defendant(s).
 G Check if there are additional Defendants and attach page 1-A listing them.


                                                                A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 12/1/20                                                                 1                                 550/555
               Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 10 of 19




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No

2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 11 of 19




                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          3
             Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 12 of 19




                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          4
               Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 13 of 19




                                                      COUNT III
1.    State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.    Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.    Administrative Remedies.
      a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
         your institution?                                                                        G Yes      G No
      b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
      c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
      d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
         did not.
                                                                                                                  .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.



                                                                 5
              Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 14 of 19




                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
                 Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 15 of 19

                                                                                                                                   Page 1 of 5

AO 239 (01/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________

                                                                              )
                         Plaintiff/Petitioner                                 )
                                  v.                                          )        Civil Action No.
                                                                              )
                       Defendant/Respondent                                   )

        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Long Form)


 Affidavit in Support of the Application                                     Instructions

 I am a plaintiff or petitioner in this case and declare                     Complete all questions in this application and then sign it.
 that I am unable to pay the costs of these proceedings                      Do not leave any blanks: if the answer to a question is “0,”
 and that I am entitled to the relief requested. I declare                   “none,” or “not applicable (N/A),” write that response. If
 under penalty of perjury that the information below is                      you need more space to answer a question or to explain your
 true and understand that a false statement may result in                    answer, attach a separate sheet of paper identified with your
 a dismissal of my claims.                                                   name, your case's docket number, and the question number.

 Signed:                                                                     Date:


1.        For both you and your spouse estimate the average amount of money received from each of the following
          sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
          semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
          for taxes or otherwise.
                      Income source                                    Average monthly income                 Income amount expected
                                                                       amount during the past 12                    next month
                                                                               months
                                                                         You            Spouse                  You            Spouse
Employment
                                                                  $                       $               $               $
Self-employment
                                                                  $                       $               $               $
Income from real property (such as rental income)
                                                                  $                       $               $               $
Interest and dividends
                                                                  $                       $               $               $
Gifts
                                                                  $                       $               $               $
Alimony
                                                                  $                       $               $               $
Child support
                                                                  $                       $               $               $
                 Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 16 of 19

                                                                                                                                      Page 2 of 5

AO 239 (01/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Retirement (such as social security, pensions, annuities,
                                                                  $                       $                 $                $
insurance)
Disability (such as social security, insurance payments)
                                                                  $                       $                 $                $
Unemployment payments
                                                                  $                       $                 $                $
Public-assistance (such as welfare)
                                                                  $                       $                 $                $
Other (specify):
                                                                  $                       $                 $                $

                                                                  $                       $                 $                $
                                 Total monthly income:

2.        List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
          other deductions.)

Employer                             Address                                                      Dates of employment              Gross
                                                                                                                                 monthly pay
                                                                                                                             $

                                                                                                                             $

3.        List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
          taxes or other deductions.)

Employer                             Address                                                      Dates of employment              Gross
                                                                                                                                 monthly pay
                                                                                                                             $

                                                                                                                             $

                                                                                                                             $

4.        How much cash do you and your spouse have? $
          Below, state any money you or your spouse have in bank accounts or in any other financial institution.
Financial institution                           Type of account                                  Amount you have            Amount your
                                                                                                                             spouse has
                                                                                          $                             $

                                                                                          $                             $

                                                                                          $                             $

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
                 Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 17 of 19

                                                                                                                                    Page 3 of 5

AO 239 (01/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

5.        List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
          household furnishings.
                                                      Assets owned by you or your spouse

Home (Value)                                                                                                 $
Other real estate (Value)
                                                                                                             $

Motor vehicle #1 (Value)                                                                                     $

                  Make and year:

                  Model:

                  Registration #:

Motor vehicle #2 (Value)                                                                                     $

                  Make and year:

                  Model:

                  Registration #:

Other assets (Value)                                                                                         $

Other assets (Value)                                                                                         $

6.        State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse                           Amount owed to you                              Amount owed to your spouse
money
                                                 $                                                    $

                                                 $                                                    $

                                                 $                                                    $

7.        State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only)                                        Relationship                                     Age
                  Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 18 of 19

                                                                                                                          Page 4 of 5

AO 239 (01/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

8.        Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
          spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
          monthly rate.
                                                                                                          You       Your spouse

Rent or home-mortgage payment (including lot rented for mobile home)
        Are real estate taxes included? u Yes u No                                                    $         $
        Is property insurance included? u Yes u No
Utilities (electricity, heating fuel, water, sewer, and telephone)                                    $         $

Home maintenance (repairs and upkeep)                                                                 $         $

Food                                                                                                  $         $

Clothing                                                                                              $         $

Laundry and dry-cleaning                                                                              $         $

Medical and dental expenses                                                                           $         $

Transportation (not including motor vehicle payments)                                                 $         $

Recreation, entertainment, newspapers, magazines, etc.                                                $         $

Insurance (not deducted from wages or included in mortgage payments)

          Homeowner's or renter's:                                                                    $         $

          Life:                                                                                       $         $

          Health:                                                                                     $         $

          Motor vehicle:                                                                              $         $

          Other:                                                                                      $         $
Taxes (not deducted from wages or included in mortgage payments) (specify):
                                                                                                      $         $

Installment payments

          Motor vehicle:                                                                              $         $

          Credit card (name):                                                                         $         $

          Department store (name):                                                                    $         $

          Other:                                                                                      $         $

Alimony, maintenance, and support paid to others                                                      $         $
                 Case 2:21-cv-00021-DGC--DMF Document 3 Filed 01/15/21 Page 19 of 19

                                                                                                                    Page 5 of 5

AO 239 (01/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Regular expenses for operation of business, profession, or farm (attach detailed                      $   $
statement)

Other (specify):                                                                                      $   $

                                                                                                      $   $
                                                                       Total monthly expenses:

9.        Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
          next 12 months?
          u Yes          u No             If yes, describe on an attached sheet.

10.       Have you paid — or will you be paying — an attorney any money for services in connection with this case,
          including the completion of this form? u Yes u No
          If yes, how much? $
          If yes, state the attorney's name, address, and telephone number:




11.       Have you paid — or will you be paying — anyone other than an attorney (such as a paralegal or a typist) any money
          for services in connection with this case, including the completion of this form?    u Yes u No
          If yes, how much? $
          If yes, state the person's name, address, and telephone number:




12.       Provide any other information that will help explain why you cannot pay the costs of these proceedings.




13.       Identify the city and state of your legal residence.



          Your daytime phone number:
          Your age:                     Your years of schooling:
          Last four digits of your social-security number:
